COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §

  Eduardo Fuentes Y., Individually, and       §              No. 08-20-00093-CV
  derivatively on behalf of Fox Holding
  Company, and derivatively on behalf of      §                 Appeal from the
  Texas International Gas & Oil Company,
  and derivatively on behalf of Centro        §           County Court at Law No. 7
  Administrativo F-Siete, S.A. de C.V., and
  derivatively on behalf of Complejo          §            of El Paso County, Texas
  Industrial Fuentes, S.A. de C.V.,
                                              §              (TC# 2016DCV0781)
                      Appellant,
                                              §
  v.
                                              §
  Cesar Fuentes, Individually and
  Derivatively on behalf of Texas             §
  International Gas & Oil Company, Fox
  Holding Company, Rosa Yamel Fuentes         §
  Y., individually and as Independent
  Executrix of the Estate of Rosa Magali      §
  Fuentes Yanar a/k/a Rosa Magali Fuentes
  Yanar, Centro Administrativo F-Siete,       §
  S.A. de C.V., and Complejo Industrial
  Fuentes, S.A. de C.V.,                      §

                       Appellees.             §

                                           §
                                         ORDER

       The Court GRANTS the Appellee Cesar Fuentes, Individually and Derivatively on behalf

of Texas International Gas & Oil Company’s third motion for extension of time within which to

file the brief until April 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

                                              1
FILE THE APPELLEE CESAR FUENTES, INDIVIDUALLY AND DERIVATIVELY ON

BEHALF OF TEXAS INTERNATIONAL GAS & OIL COMPANY’S BRIEF WILL BE

CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Rene Ordonez, the attorney for Appellee Cesar

Fuentes, prepare the Appellee’s brief and forward the same to this Court on or before April 4,

2021.

        IT IS SO ORDERED this 11th day of March, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2